DETAILED ACTION
The office acknowledge the receipt of applicants’ amendments/arguments dated 06/01/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 4 and 15.
A search of the prior art did not show the claimed device. The closest prior art as exemplified by Nakano (US 20170213980) teaches a material represented by Compound 29 (page 9):

    PNG
    media_image1.png
    377
    418
    media_image1.png
    Greyscale


Compound 29 reads on applicants’ Formula 1 wherein Ar3 and Ar4 = phenylene; Ar5 = naphthyl; R4 = H; Ar6 = phenylene; Ar7 = naphthyl; R5 = H.
	Nakano fails to teach, suggest or offer guidance that would have rendered it obvious to modify the OLED with a driving thin film transistor to arrive at the limitations of the above independent claims. While OLEDs containing a driving thin film transistor are common in the art the combination of an OLED containing applicants; Formula 1 and a driving thin film transistor was not found achievable without hindsight reasoning.

Claims 4, 6-8, 10-16 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786